DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-11 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted May 27, 2020; April 1, 2021; and, September 8, 2021, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2009/0142663 A1) in view of Ahn et al. (US 2018/0342767 A1).
	With regard to Claim 1, Takeuchi et al. disclose a lithium secondary battery comprising: a positive electrode including a positive electrode material mixture layer formed on a positive electrode collector (paragraphs 0019-0023), wherein the positive electrode material mixture layer has a loading capacity of 250 mAh/g to 360 mAh/g (paragraph 0025); a negative electrode including a negative electrode material mixture layer formed on a negative electrode collector (paragraphs 0024-0025); a separator disposed between the positive electrode and the negative electrode (paragraphs 0027-0028); and a non-aqueous electrolyte solution including a lithium salt, an organic solvent, and an additive (paragraphs 0015-0018 and 0045), wherein a concentration of lithium salt in the non-aqueous solution is 0.2 to 2 mol/L (paragraph 0017), also known as 0.2 to 2 M, which meets the claimed limitation of 1.5 M to 3 M, wherein the organic solvent is a mixed solvent including a cyclic carbonate-based organic solvent and a linear carbonate-based organic solvent (paragraph 0016).  Takeuchi et al. do not specifically disclose wherein the non-aqueous electrolyte solution includes a compound represented by Formula 1 in an amount of 0.1 wt% to 5 wt% based on a total weight of the non-aqueous electrolyte solution:

    PNG
    media_image1.png
    158
    676
    media_image1.png
    Greyscale

wherein, in Formula 1, R1 is an alkylene group having 1 to 5 carbon atoms which is unsubstituted or substituted with fluorine, or -R1’-O-, wherein R1’ is an alkylene group having 1 to 5 carbon atoms which is unsubstituted or substituted with fluorine, R2 is an alkylene group having 1 to 3 carbon atoms which is unsubstituted or substituted with fluorine, or -R2’-O-, wherein R2’ is an alkylene group having 1 to 3 carbon atoms which is unsubstituted or substituted with fluorine, R3 is an alkylene group having 1 to 5 carbon atoms which is unsubstituted or substituted with fluorine, R4 is an aliphatic hydrocarbon group or an aromatic hydrocarbon group, Ra and Rb are each independently hydrogen or an alkyl group having 1 to 3 carbon atoms, o, p, q, and r are the numbers of repeating units, o is an integer of 1 to 5, p is an integer of 1 to 10, r is an integer of 1 to 5, q is an integer of 1 to 15, and b and c are each independently an integer of 1 to 3. 
Takeuchi et al. also do not specifically disclose wherein the positive electrode material mixture layer has a loading capacity of 3.7 mAh/cm2 to 10 mAh/cm2, however, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a positive electrode material mixture layer having a loading capacity of 3.7 mAh/cm2 to 10 mAh/cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
	Ahn et al. disclose a lithium secondary battery comprising: a positive electrode including a positive electrode material mixture layer formed on a positive electrode collector (paragraph 0004); a negative electrode including a negative electrode material mixture layer formed on a negative electrode collector (paragraph 0004); a separator disposed between the positive electrode and the negative electrode (paragraph 0004); and a non-aqueous electrolyte solution including a lithium salt, an organic solvent, and a first oligomer compound represented by Formula 3 below, in an amount of 0.5 wt% to 20 wt% (paragraphs 0054-0106); wherein in Formula 3, R1 and R2 are each independently a fluorine-substituted or unsubstituted alkylene group having 1 to 4 carbon atoms, R3 is a hydrogen or an alkyl group having 1 to 6 carbon atoms, R4 is an alkylene group having 1 to 6 carbon atoms, -CH2-R6-CH2-, or -CH2-R7-O-R8-CH2-, wherein R6, R7 and R8 are alkylene groups having 1 to 3 carbon atoms in which at least one acrylate group is substituted, R5 is an alkylene group having 1 to 5 carbon atoms, or –(CO-R9-O-)r-CO-NH-R10-NH-CO-O-, wherein R9 is alkylene group having 1 to 10 carbon atoms, and R10 is an aliphatic, alicyclic, or an aromatic hydrocarbon group, m1, n1, and o1 are the numbers of repeating units, m1 is an integer of 1 to 10, n1 is an integer of 1 to 10, o1 is an integer of 1 to 500, and r is an integer of 0 to 3. 

    PNG
    media_image2.png
    164
    996
    media_image2.png
    Greyscale

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the lithium secondary battery of Takeuchi et al. to include a non-aqueous electrolyte solution including a compound represented by Formula 1 in an amount of 0.1 wt% to 5 wt% based on a total weight of the non-aqueous electrolyte solution, because Ahn et al. teach that this compound may achieve effects of increasing high-voltage stability and reducing battery resistance (paragraph 0011).   
With regard to Claim 2, Takeuchi et al. disclose wherein the positive electrode material mixture layer has a loading capacity of 250 mAh/g to 360 mAh/g (paragraph 0025).  Takeuchi et al. do not specifically disclose wherein the loading capacity is 4 mAh/cm2 to 8 mAh/cm2, however, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a positive electrode material mixture layer having a loading capacity of 4 mAh/cm2 to 8 mAh/cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 3, Takeuchi et al. disclose wherein the positive electrode material mixture layer has a loading capacity of 250 mAh/g to 360 mAh/g (paragraph 0025).  Takeuchi et al. do not specifically disclose wherein the loading capacity is 4 mAh/cm2 to 6 mAh/cm2, however, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a positive electrode material mixture layer having a loading capacity of 4 mAh/cm2 to 6 mAh/cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 4, Takeuchi et al. disclose wherein the concentration of the lithium salt in the non-aqueous solution is 0.2 to 2 mol/L (paragraph 0017), also known as 0.2 to 2 M, which meets the claimed limitation of 2 M to 2.5 M. 
With regard to Claim 5, Takeuchi et al. disclose wherein the cyclic carbonate-based organic solvent, represented by EC in Example 1-1 (paragraph 0045), and the linear carbonate-based organic solvent, represented by DMC and EMC in Example 1-1 (paragraph 0045), are present in a volume ratio of 20:60:20, which would be 20:80, and which also meets the claimed limitation of a volume ratio of 0.5:9.5 to 2:8.
With regard to Claim 6, Ahn et al. disclose wherein, in Formula 1, R1 is -R1’-O-, wherein R1’ is an alkylene group having 1 to 5 carbon atoms which is substituted with fluorine, R2 is -R2’-O-, wherein R2’ is an alkylene group having 1 to 3 carbon atoms which is substituted with fluorine, and R3 is an alkylene group having 1 to 3 carbon atoms which is unsubstituted or substituted with fluorine. This is shown in Formula 3 below (paragraphs 0054-0106); wherein in Formula 3, R1 and R2 are each independently a fluorine-substituted or unsubstituted alkylene group having 1 to 4 carbon atoms, R3 is a hydrogen or an alkyl group having 1 to 6 carbon atoms, R4 is an alkylene group having 1 to 6 carbon atoms, -CH2-R6-CH2-, or -CH2-R7-O-R8-CH2-, wherein R6, R7 and R8 are alkylene groups having 1 to 3 carbon atoms in which at least one acrylate group is substituted, R5 is an alkylene group having 1 to 5 carbon atoms, or –(CO-R9-O-)r-CO-NH-R10-NH-CO-O-, wherein R9 is alkylene group having 1 to 10 carbon atoms, and R10 is an aliphatic, alicyclic, or an aromatic hydrocarbon group, m1, n1, and o1 are the numbers of repeating units, m1 is an integer of 1 to 10, n1 is an integer of 1 to 10, o1 is an integer of 1 to 500, and r is an integer of 0 to 3. 

    PNG
    media_image2.png
    164
    996
    media_image2.png
    Greyscale

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the lithium secondary battery of Takeuchi et al. to include a non-aqueous electrolyte solution including in Formula 1, R1 is -R1’-O-, wherein R1’ is an alkylene group having 1 to 5 carbon atoms which is substituted with fluorine, R2 is -R2’-O-, wherein R2’ is an alkylene group having 1 to 3 carbon atoms which is substituted with fluorine, and R3 is an alkylene group having 1 to 3 carbon atoms which is unsubstituted or substituted with fluorine, because Ahn et al. teach that this compound may achieve effects of increasing high-voltage stability and reducing battery resistance (paragraph 0011).   
With regard to Claim 8, Ahn et al. disclose wherein the compound represented by Formula 3 above, is present in an amount of 0.5 wt% to 20 wt% (paragraph 0106), which meets the claimed limitation of 0.1 wt% to 3 wt% based on the total weight of the non-aqueous electrolyte solution. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the secondary battery of Takeuchi et al. to include the compound in an amount of 0.1 wt % to 3 wt%, because Ahn et al. teach that this compound may achieve effects of increasing high-voltage stability and reducing battery resistance (paragraph 0011).   

With regard to Claim 9, Ahn et al. disclose wherein the compound represented by Formula 3 above, is present in an amount of 0.5 wt% to 20 wt% (paragraph 0106), which meets the claimed limitation of 0.1 wt% to 1 wt% based on the total weight of the non-aqueous electrolyte solution. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the secondary battery of Takeuchi et al. to include the compound in an amount of 0.1 wt % to 1 wt%, because Ahn et al. teach that this compound may achieve effects of increasing high-voltage stability and reducing battery resistance (paragraph 0011).   
With regard to Claim 10, the recitation, “wherein the lithium secondary battery has a capacity retention of 82% or more after the lithium secondary battery is charged at a rate of 0.33 C to 4.25 V under a constant current-constant voltage (CC-CV) condition, stored at 60°C for 6 weeks, and discharged at a rate of 0.33 C to 2.5 V under a constant current (CC) condition”, has been construed as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
With regard to Claim 11, the recitation, “wherein the lithium secondary battery has a capacity retention of 83% or more when measured after 150 cycles are performed, wherein, in one cycle, charging is at a rate of 0.33 C to 4.25 V under a constant current-constant voltage (CC-CV) condition at a temperature of 45°C and discharging is at a rate of 0.1 C to 2.5 V under a constant current (CC) condition”, has been construed as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Allowable Subject Matter
9.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Takeuchi et al. (US 2009/0142663 A1) in view of Ahn et al. (US 2018/0342767 A1), do not teach or fairly suggest wherein the compound represented by Formula 1 comprises a compound represented by Formula 1a:

    PNG
    media_image3.png
    197
    705
    media_image3.png
    Greyscale

 wherein, in Formula 1a, p1 and q1 are the numbers of repeating units, p1 is an integer of 1 to 10, and q1 is an integer of 1 to 5..

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725